Citation Nr: 9932966	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-09 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for schizoid 
personality traits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from June 1970 to May 1982.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's current diabetes mellitus and his period of 
active service.

2.  There is no competent medical evidence that establishes 
that the veteran currently suffers from PTSD.

3.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed schizoid personality traits 
and his period of active service.  


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
diabetes mellitus, PTSD and schizoid personality traits are 
not well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991);  38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA may pay compensation for "disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. § 1110 (West 1991).  However, 
the threshold question that must be answered in this case is 
whether the veteran has presented well-grounded claims for 
service connection.  


I.  Applicable Laws and Regulations

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  In addition, service 
connection can be established if the veteran manifests one of 
certain enumerated diseases to a compensable degree within a 
presumptive period of the veteran's separation from service.  
Such list of enumerated diseases includes diabetes mellitus, 
if it becomes manifest within a year of the veteran's 
discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1998), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumptive period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed stressor actually 
occurred, and competent medical evidence linking current PTSD 
symptomatology to the claimed in service stressor.  38 C.F.R. 
§ 3.304(f);  Cohen v. Brown, 10 Vet. App. 128, 137 (1997). 


II. Entitlement to service connection for diabetes mellitus

With respect to the evidence of record, service medical 
records do not show that the veteran was treated for or 
diagnosed with diabetes mellitus during service.  Post-
service medical records from the Bluffs Medical Clinic show 
that the veteran was diagnosed with diabetes mellitus type II 
in February 1993, well beyond the one year presumptive 
period.  A July 1996 VA examination report reveals that the 
veteran stated that he was initially diagnosed with diabetes 
mellitus in 1985.  The veteran indicated that he was placed 
on a special diet during service, but he was not sure if this 
was due to diabetes.  The examiner diagnosed the veteran with 
diabetes mellitus with evidence of mild peripheral 
neuropathy.  In support of his claim for service connection, 
the veteran also submitted a statement from James Wollf, 
C.N.P. dated July 1997.  In this statement, Mr. Wollf opines 
that the veteran suffered from irritability, polyuria and 
polydipsia while in service.  He further states that these 
could have been precursors to diabetes mellitus.  However, a 
review of service medical records does not indicate that the 
veteran was tested for or diagnosed with diabetes in service.  
The evidence of record does not show that the veteran 
suffered from diabetes mellitus in service, or that his 
diabetes mellitus manifested within one year of his discharge 
from service.  While the veteran currently suffers from 
diabetes mellitus, there is no evidence linking his current 
disability to his period of active service.  As such, the 
veteran's claim for entitlement to service connection for 
diabetes mellitus is not well grounded and must be denied.


III. Entitlement to service connection for PTSD

The veteran also claims that he is entitled to service 
connection for PTSD.  Specifically, the veteran alleges that 
during service he was exposed to the following stressors:  
(1)  While serving on the U.S.S. England, sailing off the 
coast of Vietnam he was exposed to two airplanes flying 
overhead firing their weapons.  This incident scared the 
veteran.  Two weeks after this initial incident, the veteran 
was exposed to a similar incident, which he alleges further 
aggravated his fear.  (2)  The veteran alleges that his 
position as an Interior Communications Fireman with the Navy 
was stressful.  In this position, the veteran was responsible 
for handling communication and navigation problems on an 
expedited basis.  (3)  Finally, the veteran alleges that he 
was exposed to a lot of destruction from 1971 to 1974, 
including witnessing American planes being shot down, and 
American pilots and crew members being killed.  Service 
medical records show that the veteran was treated for 
nervousness on several occasions.  A discharge examination 
report dated January 1982 shows that the veteran indicated 
that he suffered from nervous trouble, depression and 
excessive worry.  However, nothing on the report reflects 
that the veteran was treated for or diagnosed with PTSD.  In 
March 1997, the veteran underwent a VA examination.  At that 
time, the veteran was diagnosed with Axis I:  no mental 
disorder;  Axis II:  schizoid personality traits and Axis V:  
highest global assessment of functioning over the past year 
has been a code 75.  Current global assessment of functioning 
is a code 75.  The examiner noted that he could find no 
evidence of a significant psychological disorder.  Thus, the 
evidence of record shows that the veteran did not suffer from 
PTSD during service and he does not have a current diagnosis 
of PTSD.  Without evidence of a current disability, the 
veteran's claim for service connection for PTSD is not well 
grounded and must be denied. 

IV.  Entitlement to service connection for schizoid 
personality traits

Finally, the veteran is seeking service connection for 
schizoid personality traits.  As previously discussed, the 
veteran was treated on several occasions during service for 
nervousness.  However, service medical records do not reflect 
that the veteran was diagnosed with schizoid personality 
traits.  Post-service medical records show that the veteran 
was diagnosed with schizoid personality traits during a March 
1997 VA examination.  A review of the record reveals that 
there is no competent medical evidence establishing a nexus 
between the veteran's current schizoid personality traits and 
his period of active service.  While the veteran clearly 
believes that his schizoid personality traits are related to 
the nervousness that he experienced during service, the 
veteran, as a lay person, is not competent to offer an 
opinion that requires medical expertise, such as the cause or 
etiology of his schizoid personality traits.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Because the veteran 
has failed to prove this essential element of his claim, his 
claim for service connection for schizoid personality traits 
is not well grounded and must be denied. 

In making its decision, the Board considered the 
applicability of the benefit-of-the-doubt doctrine under 
38 U.S.C.A. § 5107(b), but as there was no approximate 
balance of positive and negative evidence in the record, 
reasonable doubt could not be resolved in the veteran's 
favor. 

ORDER

1.  Entitlement to service connection for diabetes mellitus 
is denied.

2.  Entitlement to service connection for PTSD is denied.

3.  Entitlement to service connection for schizoid 
personality traits is denied.



		
	WARREN W. RICE, JR 
	Member, Board of Veterans' Appeals



 

